UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4613


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

QUINCY DELONE HAYNES, a/k/a Black Montana,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:17-cr-00134-FDW-DSC-27)


Submitted: April 18, 2019                                         Decided: April 22, 2019


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theadore James Besen, TED J. BESEN ATTORNEY AT LAW, Asheville, North
Carolina, for Appellant. Amy Elizabeth Ray, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Quincy Delone Haynes pled guilty pursuant to a plea agreement to one count of

conspiracy to participate in racketeering activity, in violation of 18 U.S.C. §§ 1962(d),

1963(a) (2012), and three counts of distribution and possession with intent to distribute

cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012), and was sentenced to 64

months in prison. Haynes’ counsel filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), stating there are no meritorious issues for appeal, but suggesting

that defense counsel rendered constitutionally deficient performance. Haynes has not

filed a pro se supplemental brief, despite receiving notice of his right to do so, and the

Government has declined to file a response brief. We affirm.

      Counsel suggests that Haynes received constitutionally ineffective assistance of

counsel because defense counsel allowed Haynes to concede to reasonably foreseeable

drug amounts that resulted in a heightened Sentencing Guidelines range. Unless the

record conclusively establishes that counsel rendered ineffective assistance, however,

such claims are not cognizable on direct appeal. United States v. Faulls, 821 F.3d 502,

507 (4th Cir. 2016). Because the record does not conclusively establish that counsel

rendered ineffective assistance, we decline to address this claim on direct appeal. Thus,

Haynes’ argument is more appropriately raised, if at all, in a 28 U.S.C. § 2255 (2012)

motion. See United States v. Baldovinos, 434 F.3d 233, 239 & n.4 (4th Cir. 2006). We

express no opinion as to the merits of Haynes’ ineffective assistance of counsel claim.

      In accordance with Anders, we have reviewed the entire record and have found no

meritorious issues for appeal. We therefore affirm the district court’s judgment. This

                                            2
court requires that counsel inform Haynes, in writing, of the right to petition the Supreme

Court of the United States for further review. If Haynes requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation. Counsel’s motion must state that a

copy thereof was served on Haynes. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3